COURT OF APPEALS
5ANDEE UK VAN MARION                      FOURTH COURT OF APPEALS DISTRICT                     KEITH E. HOTTLE
 CHIEF IUSTICE                              CADENA-REEVES JUSTICE CENTER                       CLERK OF COURT
KAREN ANGELINI                                 300 DOLOROSA, SUITE 3200
MARIAI YN BARNARD                            SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                          WWW.TXCUURTS.GOV/4THCOA.ASPX                         TELEPHONE
PATRICIA O. ALVAREZ                                                                              (210) 335-2635
LUZ ELENA D. CHAPA
lASON PULLIAM                                                                                   FACSIMILE NO.
 JUSTICES                                                                                        (210)335-2762


                                                 January 27, 2015

       Sean Alastair Keane-Dawes                                   Kevin Carlton
       The Law Office of Sean Keane-                               The Carlton Group
        Dawes                                                      1100 NW Loop 410
        118 Broadway St Ste 530                                    suite 700
       San Antonio, TX 78205-2378                                  San Antonio, TX 78213
       * DELIVERED VIA E-MAIL :,:


       RE:       Court of Appeals Number:      04-14-00759-CV
                 Trial Court Case Number:      2012-CI-19961
                 Style: Gregory Jackson
                        v.

                        Kevin Carlton


                 The Appellant's Appendix has this date been received and filed in the above styled and
        numbered cause.


                                                                Very truly yours,
                                                                KEITH E. HOTTLE, CLERK




                                                                LVz E^tCiSda
                                                                Deputy Clerk, Ext. 3219